COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00153-CR
Style:                              Jeffery Arthur Sydenstricker
                                    v. The State of Texas
Date motion filed*:                 March 4, 2014
Type of motion:                     Extension of time to file State’s brief
Party filing motion:                State
Document to be filed:               State’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 November 15, 2013
         Number of previous extensions granted:             2                 Current Due date: January 15, 2014
         Date Requested:                                    April 2, 2014

Ordered that motion is:

          Granted in part, denied in part
                     If document is to be filed, document due: March 28, 2014
                              The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________




Judge's signature:       /s/ Laura Carter Higley
                         ×

Panel consists of        ____________________________________________

Date: March 11, 2014




November 7, 2008 Revision